EVERETT, Chief Judge
(dissenting):
Appellant received nonjudicial punishment for possession of marihuana while stationed in Germany in 1979. However, under applicable Army Regulations, the record of this punishment should have been removed from his military personnel records jacket after two years from the date of its imposition, so it was inadmissible in evidence at Strong’s trial in 1982. See United States v. Cisneros, 11 M.J. 48 (C.M.A.1981).
Of course, the inadmissibility of the prior nonjudicial punishment can be used only as a shield and not as a sword; and a defendant may not mislead the court by manipulation of a rule of evidence. See Walder v. United States, 347 U.S. 62, 74 S.Ct. 354, 98 L.Ed. 503 (1954). Thus, like the majority, I have “no doubt that trial counsel’s question would have been proper if the accused had testified that he had never been disciplined during his prior enlistment.” 17 M.J. 263, 266. Likewise, I believe that trial counsel could properly have asked appellant about the Article 15 received in 1979 if in some other way appellant had “opened the door.”
However, my examination of appellant’s testimony and his other evidence in extenuation and mitigation does not suggest that the defense afforded any occasion for trial counsel’s question. Although Strong offered evidence that he had received an honorable discharge from his prior enlistment and had earned a good-conduct medal for service during the same period, this evidence does not constitute a representation that he had never received an Article 15 during that enlistment. Certainly, the Government has not contended that, because of his nonjudicial punishment, appellant should not have been honorably discharged or granted the good-conduct medal.
The military judge properly observed “that the question of admissibility of a document is independent from the question of what may be covered on cross-examination of a witness.” However, this is not to say that an otherwise inadmissible document becomes admissible simply because a witness is cross-examined about its existence or contents. Thus, under the circumstances *268of the present case, I would treat trial counsel’s question about appellant’s nonjudicial punishment in the same way that I would treat a government offer in evidence of the inadmissible record of that punishment.
My concern with the result reached by the majority is enhanced by my belief that it violates the reasonable expectations of appellant and other soldiers. The provision in the Army Regulation which requires removal of a record of nonjudicial punishment after two years from the date of the offense is designed to allow the recipient of an Article 15 to clear his record. The ex-pungement of the record of nonjudicial punishment from his personnel records jacket protects the soldier from being subjected thereafter to the use of this record against him in disciplinary or court-martial proceedings — although it does not entitle him to claim falsely that he has never received nonjudicial punishment.
While the majority’s rationale grants him protection against the use of the record in a court-martial proceeding so long as he does not take the stand or offer evidence in mitigation, if the accused does offer such evidence, the otherwise inadmissible document becomes a proper subject of cross-examination. Thus, the soldier receives much less protection than he might have expected at the time he accepted nonjudicial punishment — even though that expectation may have been one of the very reasons why he did not object to imposition of the nonjudicial punishment.
Furthermore, I can find no reason in logic why — if the majority’s conclusion that the evidence could be introduced here by cross-examination of appellant is correct — it could not equally well be introduced by cross-examination of some other witness or by the presentation of extrinsic evidence. The broad latitude allowed for cross-examination is for purposes of testing credibility, and appellant’s receipt of an Article 15 does not impugn his credibility. Thus, under the circumstances of this case, the judge’s allowance of trial counsel’s question flew in the face of United States v. Cisneros, supra.
Accordingly, I dissent.